LAY, Chief Judge,
dissenting.
I dissent. The record clearly demonstrates that the denial of black lung benefits by the Director is arbitrary and unreasonable. I submit that the AU’s denial of benefits is devoid of any substantial evidence and cannot be sustained on the record as a whole.
Based upon competent medical testimony, the AU found that the claimant was eligible for the interim presumption of total disability due to pneumoconiosis pursuant to 20 C.F.R. § 727.203(a). The presumption was based on evidence that Robinson had worked as a coal miner for thirteen years, and ventilatory and blood gas studies conducted in 1980 which indicated the presence of the disease. In addition, the medical opinion of a physician, Dr. Max Gutensohn, appointed by the Director, concluded that the claimant was disabled by pneumoconiosis.
*1185The AU properly invoked the presumption of total disability based upon Dr. Gu-tensohn’s 1984 examination of Robinson.1 Then, incredibly, the AU held that the presumption was rebutted by the examination of Dr. Hollinger, the insurance company’s doctor, made four years before, in 1980. The Sixth Circuit has noted the unreasonableness of such an analysis: “The presumptions contained in the Black Lung Act would be of little value if they could be rebutted by evidence consisting of medical opinions reached as a result of examinations of a claimant conducted at a time before the claimant had established the conditions required to trigger the presumptions.” Cooley v. Island Creek Coal Co., 845 F.2d 622, 623-24 (6th Cir.1988).
The relevant question in black lung cases is whether the claimant is disabled at the time of the hearing. Id. at 624. The Gu-tensohn examination was the only evidence within the record as to claimant’s condition in 1984. Not only was Dr. Gutensohn’s exam more recent than Dr. Hollinger’s, but the X-rays taken in 1984 indicated that Robinson had pneumoconiosis.
By crediting Dr. Hollinger’s testimony, the AU failed to recognize the progressive nature of pneumoconiosis. The AU observed that the three X-rays taken in 1980 and the one taken in February of 1983 were negative. The only positive X-ray was taken by Dr. Paul Williams on September 10, 1984. From this the AU reasoned that “a majority of the readings are negative for pneumoconiosis.” Thus, the AU rejected the positive X-ray evidence. With all due respect, this is unbelievable.2 The same X-ray was not being read by different physicians. Other than Dr. Gutensohn, none of the readers of the 1980 X-rays examined the X-ray taken in 1984. The X-rays represented examinations of Robinson’s lungs in 1980 and 1984, four years apart. When compared, the 1984 X-ray showed the presence of pneumoconiosis, a marked change from the negative X-rays taken in 1980. The AU and the majority of this court view this evidence as if they were assessing credibility of two conflicting medical opinions of contemporaneous examinations. This simply was not the case.
The AU’s analysis demonstrates that he did not understand the law governing evaluation of the progressive nature of the disease. The Supreme Court has explained the insignificance of an early negative X-ray:
Since pneumoconiosis is a progressive and irreversible disease, early negative X-ray readings are not inconsistent with significantly later positive readings.... In a situation ... where the more recent X-ray evidence is negative and directly conflicting with earlier positive X-rays it may be weighed with less regard to timing in light of the recognized principle that negative X-ray readings are not a trustworthy indicator of the absence of the disease.
Mullins Coal Co. v. Director, 484 U.S. 135, 151-52, 108 S.Ct. 427, 436, 98 L.Ed.2d 450 (1987) (quoting Elkins v. Beth Elkhorn Corp., 2 BLR 1-683, 1-686 (Ben.Rev.Bd. 1979)).
Not only did the AU’s analysis unreasonably fail to consider the passage of time between the X-rays and the progressive nature of black lung disease, but in recognizing Dr. Hollinger’s conclusion under section 727.203(b)(3) (claimant’s total disability did not arise in whole or in part out of coal mine employment),3 it lends credibility to a *1186view which is clearly hostile to the provisions of the Black Lung Act. The Act specifically states that no claim for benefits shall be denied solely on the basis of a negative chest X-ray. 20 C.F.R. § 410.-414(c). But at his deposition, Dr. Hollinger stated that “in order for me to be able to establish a diagnosis of ... pneumoconio-sis, I would have to see an abnormal chest X-ray, and I don’t see that type of picture.” Hollinger Depo. at 33. The majority contends that Dr. Hollinger did not base his opinion that Robinson’s health problems were caused by smoking solely on the negative X-rays,4 that the X-rays were merely a factor to be considered along with other tests including a physical exam, pulmonary function tests, blood gas studies, and Robinson’s prior smoking history. The problem with the majority’s reasoning is that the “other tests,” i.e., the 1980 pulmonary and blood gas studies, were “qualifying and conforming,” sufficient to raise a presumption for pneumoconiosis. The AU relied on those “other tests” in invoking the interim presumption.5 However, Dr. Hol-linger’s deposition testimony makes clear that a positive X-ray was indispensable to a *1187finding of pneumoconiosis.6 Thus, Dr. Hol-linger simply concluded that since Robinson’s 1980 X-ray did not indicate the presence of pneumoconiosis, Robinson’s health problems could only be explained by his smoking history.
In Black Diamond Coal Mining Co. v. Benefits Review Board, 758 F.2d 1532, 1534 (11th Cir.1985), the Eleventh Circuit affirmed the Benefits Review Board’s holding that “as a matter of law, [the examining physician’s] testimony was ‘hostile to the Act’ because he stated that he would not diagnose pneumoconiosis absent positive x-ray evidence that the disease existed.” Thus, the court concluded “the Board could discount the opinion as being inconsistent with the act.” Id.; see also Kaiser Steel Corp. v. Director, Office of Workers’ Compensation, 757 F.2d 1078, 1082 (10th Cir.1985) (physician’s testimony correctly discredited as being in direct conflict with a basic premise of the act where physician held the erroneous belief that simple pneu-moconiosis was not disabling). Though the “hostility rule” is discretionary and does not mandate discrediting all testimony which is hostile to the intent behind the Act, a physician’s testimony must still be the “documented opinion of a physician exercising reasoned medical judgment” in order to rebut the interim presumption of disability. Amax Coal Co. v. Director, Office of Workers’ Compensation Problems, 801 F.2d 958, 963 (7th Cir.1986). Here, in light of Dr. Hollinger’s preconceived beliefs regarding the necessity of an “abnormal” X-ray and the Act’s explicit language to the contrary, as well as the 1980 pulmonary and blood gas tests which indicated pneumoconiosis, I submit that Dr. Hollinger’s 1980 opinion is not even a reasoned medical judgment.
There are several additional reasons why the AU’s reliance on Dr. Hollinger’s testimony is misplaced. First, Dr. Hollinger’s report inaccurately stated that Robinson worked as a strip miner for thirteen years. Robinson testified that he worked underground during the early years of his coal mine employment and his black lung application form indicates that he worked underground from 1928-1934.7 Furthermore, the AU based his credibility finding at least in part on Dr. Hollinger’s statement made in 1980 that Robinson could continue to do his job as a caterpillar tractor driver. Yet, Dr. Hollinger never asked Robinson about the specifics of his job and therefore could not form an informed opinion. Finally, as stated above, the relevant inquiry is not whether the claimant was disabled years ago but whether the claimant is disabled on the date of the hearing.
Assuming that Dr. Hollinger’s 1980 exam in some remote way constitutes substantial evidence, it should have little weight when evaluated in light of the positive findings of a progressive disease in 1984. I respectfully submit there exists no substantial evidence on the record as a whole to support the Director’s conclusion.
To deny Robinson disability benefits is a miscarriage of justice.

. Dr. Gutensohn had also examined Robinson in 1980.


. If four X-rays showed that an individual had no osteoarthritis (a progressive disease) in the knees or hips in 1980, but a subsequent X-ray taken in 1984 showed clear evidence of osteoarthritis, no competent physician would give a reasoned judgment that the individual had no osteoarthritis since four out of five "readings” were negative. I respectfully submit such an analysis is patently unreasonable.


.It should be emphasized that in order to rebut the presumption under section 727.203(b)(3), it is not sufficient to show that another cause such as smoking contributed to the claimant’s disability. It must be proven that employment in the coal mines did not play any role in the disability-
The blood gas studies cited by the majority in footnote 1 were found by the AU to qualify Robinson for the presumption of pneumoconio-sis. Contrary to the majority’s statement in *1186footnote 1, such studies do not demonstrate that Robinson’s condition was caused by smoking. Dr. Hollinger rendered an opinion in 1980 that the test results were related to smoking simply because he could not find a positive X-ray at that time. At the very least, this court should remand this case to the AU to have Dr. Hollinger review the X-rays taken in 1984. I respectfully submit for the AU to deny benefits to a claimant suffering from a progressive disease based upon an examination made four years before a positive X-ray was taken is patently arbitrary and unconscionable. See Cooley, 845 F.2d at 623-24.


. At the time of Dr. Hollinger’s deposition, November 21, 1983, the X-ray which was read to be positive for pneumoconiosis had not yet been taken.


. As the AU found:

Ventilatory Studies

The presumption will also be raised if venti-latory studies establish the existence of a chronic respiratory or pulmonary disease (§ 727.203(a)(2)). In order to be considered, these studies must be both “qualifying” and "conforming." A qualifying study is a study which produces forced expiratory volume in one second (FEV1) and maximum voluntary ventilation (MW) values which are equal to or less than the values set out in 20 C.F.R. § 727.203(a)(2). In order to be considered conforming, the study must meet the quality standards set out in 20 C.F.R. § 410.430.
There were four ventilatory studies performed and submitted. The results of these studies were reported as follows:
Date Exhibit Doctor Height FEV1 MW
2/21/80 DX 10 70” 2.16 72
9/23/80 EX 2, DX 18 Hollinger 681/2” 2.02 77
9/23/80 EX 2, DX 18 Hollinger 68‘/2" 2.19 80*
9/10/94[sic] CXI Burchett 71" 1.6 48


 post bronchodilator
AU of the studies submitted were both qualifying and conforming. The evidence submitted, therefore, is clearly sufficient to raise the presumption pursuant to § 727.203(a)(2). Blood Gas Studies
The presumption may also be raised by blood gas studies which demonstrate an impairment in the transfer of oxygen from the lung alveoli to the blood as indicated by values equal to or below those set out in the chart in 20 C.F.R. § 727.203(a)(3). There were two blood gas studies performed and submitted in this case. The results of these studies were reported as follows:
Date Exhibit Doctor PC02 P02
2/22/80 DX 13 Gutensohn 30.3 68.2
9/23/80 EX 2, DX 18 Hollinger 36.3 69.9
9/23/80 EX 2, DX 18 Hollinger 34.4 99.9*


 after exercise
The study performed by Dr. Gutensohn produced qualifying results (DX 13) while the study by Dr. Hollinger did not. (DX 18, EX 2). Since the studies are substantially contemporaneous, the evidence submitted is evenly balanced. In such a situation, the claimant is entitled to the benefit of the doubt. The evidence submitted, therefore, is sufficient to raise the presumption pursuant to § 727.-203(a)(3).
(AU Dec. and Ord. at 3-4).


. At his deposition, Dr. Hollinger testified as follows:
Q (By Mr. Fritz) And let me ask you about x-rays in general, in diagnosing, is it a correct interpretation of what you said earlier that in diagnosing coal workers’ pneumoconiosis,-an abnormal x-ray is indispensable?
A Correct.
Q So, you would not be inclined to diagnose coal workers' pneumoconiosis, CWP, in the absence of an abnormal x-ray; is that correct?
A Yes.
Q Do you believe it’s possible for Mr. Robinson to have, or any, let’s make it general, for an individual coal miner, to have a totally disabling form of coal workers’ pneumoconio-sis with a valid, readable, negative chest x-ray?
A To the best of my understanding, for someone that would be totally impaired based on the fact that it was a pneumoconiosis, I would say they would have to have an abnormal chest x-ray.
(Hollinger depo. at 50-51).


. This is significant since Dr. Hollinger’s report indicates his understanding that coal dust exposure is less in strip mining than in underground mining.